TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                      JUDGMENT RENDERED SEPTEMBER 27, 2019



                                       NO. 03-19-00383-CV


             Denise Trauth in Her Official Capacity and Individual Capacity as
                      President of Texas State University, Appellant

                                                  v.

                                      David Wiley, Appellee




       APPEAL FROM THE 207TH DISTRICT COURT OF HAYS COUNTY
           BEFORE CHIEF JUSTICES ROSE, TRIANA, AND SMITH
   DISMISSED FOR WANT OF JURISDICTION -- OPINION BY JUSTICE TRIANA


This is an appeal from the interlocutory order signed by the trial court on May 24, 2019.

Appellee David Wiley has filed a motion to dismiss, and having reviewed the record, the Court

agrees that the case should be dismissed. Therefore, the Court grants the motion. We vacate the

trial court’s order, and we dismiss the case for want of jurisdiction. The appellant shall pay all

costs relating to this appeal, both in this Court and in the court below.